[S. C., ante, 249.]
In this case POWELL, J., agreed with the opinion formerly delivered by OVERTON, J. HUMPHREYS, J., dubitatur. See the case ante.
Another question came before the Court, — this was a writ of error upon which security was given before the passage of the Act of 1807, c. 81, § 3. This act directs that the Court shall enter up judgment against the principal and security, for twelve and one-half per cent interest. A motion was made against the principal and security. *Page 335 
This cannot be allowed, as before the passage of the act the Court could not give judgment against the security upon a writ of error, without sci. fa. This act cannot have a retrospective operation.